 



Exhibit 10.48
FIRST AMENDMENT TO
WYNDHAM WORLDWIDE CORPORATION
NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN
     This First Amendment to the Wyndham Worldwide Corporation Non-Employee
Directors Deferred Compensation Plan (the “Plan”) is made as of February 27,
2007:

1.   The word “Reology” is changed to “Realogy” in Section 6 of the Plan.   2.  
Section 6 of the Plan is amended to add the following at the end thereof:

“Directors may also elect, pursuant to rules and procedures prescribed by the
Committee, to reallocate Assumed Amounts out of units relating to Other Common
Stock and into a “Deferred Cash Account” as described below; provided, however,
that Restricted Stock Units relating to Wyndham Worldwide Corporation may not be
reallocated to the Deferred Cash Account, and, provided further, that, once a
Director reallocates Assumed Amounts out of the units relating to Other Common
Stock, the Director may not subsequently reallocate such prior amounts into the
Deferred Cash Account. For purposes hereof, a “Deferred Cash Account” means the
right to receive a cash payment equal to the units relating to Other Common
Stock that have been reallocated to this account, plus deemed interest credited
on such amount on a quarterly basis at an annual interest rate of six
(6) percent.”

3.   Section 9 of the Plan is amended to replace such section with the
following:

          “9.    Payment of Accounts.     On the date which is 200 days
immediately following the date upon which a Director’s service as a member of
the Company’s Board of Directors terminates for any reason, each Director (or
his or her beneficiary) shall receive a one-time distribution of (i) Common
Stock with respect to all Restricted Stock Units then credited to the Director’s
account under the Plan, (ii) shares of Other Common Stock, if applicable, with
respect to units relating to such Other Common Stock then credited to the
Director’s Account under the Plan, and (iii) cash equal to the balance
attributable to the Deferred Cash Account, if applicable, then credited to the
Director’s Account under the Plan. The number of shares of the Company Stock and
Other Common Stock payable upon such distribution shall equal the number of
units credited to such Director’s account as of the date of such distribution,
less applicable withholding. Fractional shares shall be paid in cash.
Notwithstanding the foregoing, Directors may be given the opportunity, as
prescribed by the Committee, to change the timing and form of distribution of
the amounts credited to the Directors’ Accounts, provided that the terms and
conditions associated with such opportunity shall be consistent with the
transition relief provided by applicable guidance issued pursuant to
Section 409A of the Internal Revenue Code.”

